DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites a period after “EGR” in line 2, which should be replaced a comma or otherwise removed from the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “intake/exhaust valves” in the second-to-last line of the claim; however, it is unclear what exactly is meant by “intake/exhaust valves,” as it is unclear 
Claims 2-9 are dependent from claim 1, such that claims 2-9 also include the indefinite subject matter recited by claim 1, such that claims 2-9 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1. Claim 9 also recites “the intake/exhaust valves” in the second-to-last line of the claim.

Claim 2 recites “intake/exhaust camshaft positions” in line 4; however, it is unclear what exactly is meant by “intake/exhaust camshaft positions,” as it is unclear whether “intake/exhaust camshaft positions” is intended to mean “an intake camshaft position and an exhaust camshaft position” or “at least one intake camshaft position and at least one exhaust camshaft position” or “intake camshaft positions and exhaust camshaft positions” or “an intake camshaft position or an exhaust camshaft position” or “at least one intake camshaft position or at least one exhaust camshaft position” or “intake camshaft positions or exhaust camshaft positions” or whether a different meaning is intended for the term. For the purposes of examination, the indefinite claim term will be interpreted in the broadest one of the aforementioned possible meanings.

Claim 5 recites “combustion quality/stability” in the second-to-last line of the claim; however, it is unclear what exactly is meant by “combustion quality/stability,” as it is unclear whether “combustion quality/stability” is intended to mean “combustion quality and combustion stability” or “combustion quality or combustion stability” or whether a different meaning is intended for the term. For the purposes of examination, the indefinite claim term will be interpreted in the broadest one of the aforementioned possible meanings.

Claim 6 recites “pre-ignition/knock” in the second-to-last line of the claim; however, it is unclear what exactly is meant by “pre-ignition/knock,” as it is unclear whether “pre-ignition/knock” is intended to mean “pre-ignition and knock” or “pre-ignition or knock” or whether a different meaning is intended for the term. For the purposes of examination, the indefinite claim term will be interpreted in the broadest one of the aforementioned possible meanings.

Claim 10 recites “intake/exhaust valves” in the second-to-last line of the claim; however, it is unclear what exactly is meant by “intake/exhaust valves,” as it is unclear whether “intake/exhaust valves” is intended to mean “an intake valve and an exhaust valve” or “at least one intake valve and at least one exhaust valve” or “intake valves and exhaust valves” or “an intake valve or an exhaust valve” or “at least one intake valve or at least one exhaust valve” or “intake valves or exhaust valves” or whether a different meaning is intended for the term. For the purposes of examination, the indefinite claim term will be interpreted in the broadest one of the aforementioned possible meanings.


Claim 11 recites “intake/exhaust camshaft positions” in line 4; however, it is unclear what exactly is meant by “intake/exhaust camshaft positions,” as it is unclear whether “intake/exhaust camshaft positions” is intended to mean “an intake camshaft position and an exhaust camshaft position” or “at least one intake camshaft position and at least one exhaust camshaft position” or “intake camshaft positions and exhaust camshaft positions” or “an intake camshaft position or an exhaust camshaft position” or “at least one intake camshaft position or at least one exhaust camshaft position” or “intake camshaft positions or exhaust camshaft positions” or whether a different meaning is intended for the term. For the purposes of examination, the indefinite claim term will be interpreted in the broadest one of the aforementioned possible meanings.

Claim 15 recites “combustion quality/stability” in the second-to-last line of the claim; however, it is unclear what exactly is meant by “combustion quality/stability,” as it is unclear whether “combustion quality/stability” is intended to mean “combustion quality and combustion stability” or “combustion quality or combustion stability” or whether a different meaning is intended for the term. For the purposes of examination, the 

Claim 16 recites “pre-ignition/knock” in the second-to-last line of the claim; however, it is unclear what exactly is meant by “pre-ignition/knock,” as it is unclear whether “pre-ignition/knock” is intended to mean “pre-ignition and knock” or “pre-ignition or knock” or whether a different meaning is intended for the term. For the purposes of examination, the indefinite claim term will be interpreted in the broadest one of the aforementioned possible meanings.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 7, 10-12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0053177 to Wooldridge et al. (hereinafter: “Wooldridge”).
With respect to claim 1, Wooldridge teaches a control system (apparent from at least Fig. 1 in view of at least ¶ 0019) for a turbocharged engine (multi-cylinder engine 10 includes a turbocharger having a compressor 162 and a turbine 164) having a low pressure cooled exhaust gas recirculation (LPCEGR) system [low pressure EGR (LP-EGR) system includes an LP-EGR passage 150, an LP-EGR valve 152, and an LP-EGR cooler 158] configured to provide EGR to an induction system (for example, intake passage 42 and/or intake manifold 44 and/or intake valve 52) of the engine via an EGR port (for example, the apparent point of connection between the LP-EGR passage 150 and the intake passage 42 shown by at least Fig. 1) [the claim phrase “for a turbocharged engine having a low pressure cooled exhaust gas recirculation (LPCEGR) system configured to provide EGR to an induction system of the engine via an EGR port” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02)], the control system comprising: an accelerator pedal position sensor (pedal position sensor 134) configured to measure a position of an accelerator pedal of a vehicle comprising the engine (as depicted by at least Fig. 1 and as discussed by at least ¶ 0001 & 0019); and a controller (controller 12) configured to detect a transient tip-out event or a transient tip-in event based on the measured accelerator pedal position [because configured to detect a transient tip-out event and configured to detect a transient tip-in event are recited in the alternative, it is sufficient to reject one of the claimed alternatives; for example, as depicted by at least Figs. 1, 4 & 8 and as discussed by at least ¶ 0004, 0019, 0058, 0061 & 0098, the controller 12, as designed, is capable of performing functions (without modification) to detect a driver pedal tip-out (e.g., at 408; e.g., at t1 of Fig. 8) (e.g., “transient tip-out event”) based on a proportional pedal position signal PP generated by the pedal position sensor 134; alternatively, for example, as depicted by at least Figs. 1, 3 & 8 and as discussed by at least ¶ 0004, 0019, 0049, 0053 & 0101, the controller 12, as designed, is capable of performing functions (without modification) to detect a driver pedal tip-in (e.g., at 310; e.g., at t3 of Fig. 8) (e.g., “transient tip-in event”) based on the proportional pedal position signal PP generated by the pedal position sensor 134] and: in response to detecting the transient tip-out event, temporarily increase an EGR depletion rate by at least one of: (i) controlling a throttle valve arranged downstream from the EGR port to maintain at least a minimum airflow into the engine or to regulate a rate of decrease of the airflow into the engine, (ii) disabling fueling to a first cylinder bank of the engine, and (iii) controlling an EGR valve of the LPCEGR system to pre-schedule EGR based on the measured accelerator pedal position; and in response to detecting the transient tip-in event, temporarily increase an EGR delivery rate by at least one of: (i) controlling the EGR valve to pre-schedule EGR based on the measured accelerator pedal position, and (ii) controlling intake/exhaust valves of cylinders of the engine to enable a scavenging mode [because conditional phrases “in response to detecting the transient tip-out event” and “in response to detecting the transient tip-in event” are dependent from the preceding controller-implemented functional limitation “detect a transient tip-out event or a transient tip-in event,” and because a transient tip-out event and a transient tip-in event are recited in the alternative in the preceding controller-implemented functional limitation “detect a transient tip-out event or a transient tip-in event,” it is understood that the conditional phrases “in response to detecting the transient tip-out event” and “in response to detecting the transient tip-in event” are also recited in the alternative, such that respective associated controller-implemented functional limitations of the conditional phrases “in response to detecting the transient tip-out event” and “in response to detecting the transient tip-in event” are also recited in the alternative, and it is sufficient to reject one of the claimed alternatives; in the event that the alternative conditional phrase “in response to detecting the transient tip-out event” is addressed in the rejection: because (i), (ii) and (iii) are recited in the alternative, it is sufficient to reject one of the claimed alternatives; in the event that the alternative (i) corresponding to the alternative conditional phrase “in response to detecting the transient tip-out event” is addressed in the rejection: because maintain at least a minimum airflow into the engine and regulate a rate of decrease of the airflow into the engine are recited in the alternative, it is sufficient to reject one of the claimed alternatives; in the event that the alternative conditional phrase “in response to detecting the transient tip-in event” is addressed in the rejection: because (i) and (ii) are recited in the alternative, it is sufficient to reject one of the claimed alternatives; furthermore, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I); for example, as depicted by at least Figs. 1, 4 & 8 and as discussed by at least ¶ 0024, 0028-0029, 0061, 0063, 0069 & 0097-0100, the controller 12, as designed, is capable of performing functions (without modification) to decrease an EGR %, in response to the detected driver pedal tip-out, via control of both of a throttle 62 and a throttle 63 to provide a decrease in total air flow to the multi-cylinder engine 10 (e.g., at 410; e.g., after t1 in Fig. 8); additionally or alternatively, for example, as depicted by at least Figs. 3 & 8 and as discussed by at least ¶ 0061, 0063, 0069 & 0097-0100, the controller 12, as designed, is capable of performing functions (without modification) to decrease the EGR %, in response to the detected driver pedal tip-out, by controlling the LP-EGR valve 152, based on the proportional pedal position signal PP, to cause a delayed decrease in LP-EGR flow (e.g., at 412; e.g., after t1 in Fig. 8); additionally or alternatively, for example, as depicted by at least Figs. 3 & 8 and as discussed by at least ¶ 0053, 0055-0056 & 0101-0103, the controller 12, as designed, is capable of performing functions (without modification) to increase the EGR %, in response to the detected driver pedal tip-in, by controlling the LP-EGR valve 152, based on the proportional pedal position signal PP, to cause a delayed increase in the LP-EGR flow (e.g., at 314; e.g., after t3 in Fig. 8)]. 

With respect to claim 2, Wooldridge teaches the control system of claim 1, wherein in response to detecting the transient tip-out event, the controller is further configured to temporarily compensate for excessive EGR by at least one of: (i) optimizing intake/exhaust camshaft positions to at least one of minimize in-cylinder residual gas and increase intake charge motion for better air/fuel mixing and turbulence kinetics; and (ii) optimizing at least one of spark timing and spark energy [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the claim phrase “wherein in response to detecting the transient tip-out event, the controller is further configured to temporarily compensate for excessive EGR by at least one of: (i) optimizing intake/exhaust camshaft positions to at least one of minimize in-cylinder residual gas and increase intake charge motion for better air/fuel mixing and turbulence kinetics; and (ii) optimizing at least one of spark timing and spark energy” does not necessarily further limit the control system of claim 1 by virtue of claim 1 previously presenting the conditional phrase “in response to detecting the transient tip-out event” in the alternative to “in response to detecting the transient tip-in event,” as discussed in detail above with respect to claim 1; also, because (i) and (ii) are recited in the alternative, it is sufficient to reject one of the claimed alternatives; in the event that the alternative (i) is addressed in the rejection: because minimize in-cylinder residual gas and increase intake charge motion are recited in the alternative, it is sufficient to reject one of the claimed alternatives; in the event that the alternative (ii) is addressed in the rejection: because spark timing and spark energy are recited in the alternative, it is sufficient to reject one of the claimed alternatives; for example, as depicted by at least Fig. 8 and as discussed by at least ¶ 0023, 0045-0046 & 0098-0100, the controller 12, as designed, is capable of performing functions (without modification) to adjust fuel injection while maintaining optimum spark timing (or while adjusting spark timing by a relatively small second amount), in response to the detected driver pedal tip-out, to compensate for temporarily more dilution via EGR than is required, thereby providing fuel economy improvements].
 
With respect to claim 3, Wooldridge teaches the control system of claim 1, wherein in response to detecting the transient tip-in event, the controller is further configured to temporarily compensate for insufficient EGR by optimizing at least one of spark timing and spark energy [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the claim phrase “wherein in response to detecting the transient tip-in event, the controller is further configured to temporarily compensate for insufficient EGR by optimizing at least one of spark timing and spark energy” does not necessarily further limit the control system of claim 1 by virtue of claim 1 previously presenting the conditional phrase “in response to detecting the transient tip-in event” in the alternative to “in response to detecting the transient tip-out event,” as discussed in detail above with respect to claim 1; also, because spark timing and spark energy are recited in the alternative, it is sufficient to reject one of the claimed alternatives; for example, as depicted by at least Fig. 8 and as discussed by at least ¶ 0007, 0023, 0045-0046 & 0101-0103, the controller 12, as designed, is capable of performing functions (without modification) to adjust fuel injection while maintaining optimum spark timing (or while adjusting spark timing by a relatively small second amount), in response to the detected driver pedal tip-in, to compensate for temporarily less dilution via EGR than is required, thereby providing fuel economy improvements]. 

With respect to claim 6, Wooldridge teaches the control system of claim 1, wherein the controller is configured to temporarily increase the EGR depletion rate in response to detecting the transient tip-out event to at least one of (i) maintain or increase combustion quality/stability and (ii) mitigate or prevent engine misfires [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the claim phrase “wherein the controller is configured to temporarily increase the EGR depletion rate in response to detecting the transient tip-out event to at least one of (i) maintain or increase combustion quality/stability and (ii) mitigate or prevent engine misfires” does not necessarily further limit the control system of claim 1 by virtue of claim 1 previously presenting the conditional phrase “in response to detecting the transient tip-out event” in the alternative to “in response to detecting the transient tip-in event,” as discussed in detail above with respect to claim 1; also, because (i) and (ii) are recited in the alternative, it is sufficient to reject one of the claimed alternatives; in the event that the alternative (i) is addressed in the rejection: because maintain combustion quality, maintain combustion stability, increase combustion quality, and increase combustion stability are recited in the alternative, it is sufficient to reject one of the claimed alternatives; in the event that the alternative (ii) is addressed in the rejection: because mitigate engine misfires and prevent engine misfires are recited in the alternative, it is sufficient to reject one of the claimed alternatives; for example, as discussed by at least ¶ 0058, the controller 12, as designed, is capable of performing functions (without modification) to provide improvements in combustion stability while decreasing the EGR % in response to the detected driver pedal tip-out]. 

With respect to claim 7, Wooldridge teaches the control system of claim 1, wherein the controller is configured to temporarily increase the EGR delivery rate in response to detecting the transient tip-in event to at least one of (i) mitigate or prevent pre-ignition/knock and (ii) maintain or increase engine fuel economy [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the claim phrase “wherein the controller is configured to temporarily increase the EGR delivery rate in response to detecting the transient tip-in event to at least one of (i) mitigate or prevent pre-ignition/knock and (ii) maintain or increase engine fuel economy” does not necessarily further limit the control system of claim 1 by virtue of claim 1 previously presenting the conditional phrase “in response to detecting the transient tip-in event” in the alternative to “in response to detecting the transient tip-out event,” as discussed in detail above with respect to claim 1; also, because (i) and (ii) are recited in the alternative, it is sufficient to reject one of the claimed alternatives; in the event that the alternative (i) is addressed in the rejection: because mitigate pre-ignition, mitigate knock, prevent pre-ignition, and prevent knock are recited in the alternative, it is sufficient to reject one of the claimed alternatives; in the event that the alternative (ii) is addressed in the rejection: because maintain engine fuel economy and increase engine fuel economy are recited in the alternative, it is sufficient to reject one of the claimed alternatives; for example, as discussed by at least ¶ 0049, the controller 12, as designed, is capable of performing functions (without modification) to provide improvements in fuel economy while increasing the EGR % in response to the detected driver pedal tip-in]. 

With respect to claim 10, Wooldridge teaches a control method for a turbocharged engine having a low pressure cooled exhaust gas recirculation (LPCEGR) system configured to provide EGR to an induction system of the engine via an EGR port [the claim phrase “for a turbocharged engine having a low pressure cooled exhaust gas recirculation (LPCEGR) system configured to provide EGR to an induction system of the engine via an EGR port” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, as discussed in detail above with respect to claim 1], the method comprising: receiving, by a controller of the engine and from an accelerator pedal position sensor, a measured position of an accelerator pedal of a vehicle comprising the engine (as depicted by at least Figs. 1 and as discussed by at least ¶ 0001 & 0019, and as discussed in detail above with respect to claim 1); detecting, by the controller, a transient tip-out event or a transient tip-in event based on the measured accelerator pedal position [because detecting a transient tip-out event and detecting a transient tip-in event are recited in the alternative, it is sufficient to reject one of the claimed alternatives; for example, as depicted by at least Figs. 1, 4 & 8 and as discussed by at least ¶ 0004, 0019, 0058, 0061 & 0098, a controller 12 detects a driver pedal tip-out (e.g., at 408; e.g., at t1 of Fig. 8) (e.g., “transient tip-out event”) based on a proportional pedal position signal PP generated by a pedal position sensor 134; alternatively, for example, as depicted by at least Figs. 1, 3 & 8 and as discussed by at least ¶ 0004, 0019, 0049, 0053 & 0101, the controller 12 detects a driver pedal tip-in (e.g., at 310; e.g., at t3 of Fig. 8) (e.g., “transient tip-in event”) based on the proportional pedal position signal PP generated by the pedal position sensor 134]; in response to detecting the transient tip-out event, temporarily increase an EGR depletion rate by at least one of: (i) controlling a throttle valve arranged downstream from the EGR port to maintain at least a minimum airflow into the engine or to regulate a rate of decrease of the airflow into the engine, (ii) disabling fueling to a first cylinder bank of the engine, and (iii) controlling an EGR valve of the LPCEGR system to pre-schedule EGR based on the measured accelerator pedal position; and in response to detecting the transient tip-in event, temporarily increase an EGR delivery rate by at least one of: (i) controlling the EGR valve to pre-schedule EGR based on the measured accelerator pedal position, and (ii) controlling intake/exhaust valves of cylinders of the engine to enable a scavenging mode [because conditional phrases “in response to detecting the transient tip-out event” and “in response to detecting the transient tip-in event” are dependent from the preceding controller-implemented functional limitation “detect a transient tip-out event or a transient tip-in event,” and because a transient tip-out event and a transient tip-in event are recited in the alternative in the preceding controller-implemented functional limitation “detect a transient tip-out event or a transient tip-in event,” it is understood that the conditional phrases “in response to detecting the transient tip-out event” and “in response to detecting the transient tip-in event” are also recited in the alternative, such that respective associated controller-implemented functional limitations of the conditional phrases “in response to detecting the transient tip-out event” and “in response to detecting the transient tip-in event” are also recited in the alternative, and it is sufficient to reject one of the claimed alternatives; in the event that the alternative conditional phrase “in response to detecting the transient tip-out event” is addressed in the rejection: because (i), (ii) and (iii) are recited in the alternative, it is sufficient to reject one of the claimed alternatives; in the event that the alternative (i) corresponding to the alternative conditional phrase “in response to detecting the transient tip-out event” is addressed in the rejection: because maintain at least a minimum airflow into the engine and regulate a rate of decrease of the airflow into the engine are recited in the alternative, it is sufficient to reject one of the claimed alternatives; in the event that the alternative conditional phrase “in response to detecting the transient tip-in event” is addressed in the rejection: because (i) and (ii) are recited in the alternative, it is sufficient to reject one of the claimed alternatives; furthermore, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II); for example, as depicted by at least Figs. 1, 4 & 8 and as discussed by at least ¶ 0024, 0028-0029, 0061, 0063, 0069 & 0097-0100, the controller 12 decreases an EGR %, in response to the detected driver pedal tip-out, via controlling both of a throttle 62 and a throttle 63 to provide a decrease in total air flow to the multi-cylinder engine 10 (e.g., at 410; e.g., after t1 in Fig. 8); additionally or alternatively, for example, as depicted by at least Figs. 3 & 8 and as discussed by at least ¶ 0061, 0063, 0069 & 0097-0100, the controller 12 decreases the EGR %, in response to the detected driver pedal tip-out, by controlling the LP-EGR valve 152, based on the proportional pedal position signal PP, to cause a delayed decrease in LP-EGR flow (e.g., at 412; e.g., after t1 in Fig. 8); additionally or alternatively, for example, as depicted by at least Figs. 3 & 8 and as discussed by at least ¶ 0053, 0055-0056 & 0101-0103, the controller 12 increases the EGR %, in response to the detected driver pedal tip-in, by controlling the LP-EGR valve 152, based on the proportional pedal position signal PP, to cause a delayed increase in the LP-EGR flow (e.g., at 314; e.g., after t3 in Fig. 8)].

With respect to claim 11, Wooldridge teaches the method of claim 10, further comprising in response to detecting the transient tip-out event, temporarily compensating for excessive EGR, by the controller, by at least one of: (i) optimizing intake/exhaust camshaft positions to at least one of minimize in-cylinder residual gas and increase intake charge motion for better air/fuel mixing and turbulence kinetics; and (ii) optimizing at least one of spark timing and spark energy (as discussed in detail above with respect to at least claims 2 and 10).

With respect to claim 12, Wooldridge teaches the method of claim 10, further comprising in response to detecting the transient tip-in event, temporarily compensating for insufficient EGR, by the controller, by optimizing at least one of spark timing and spark energy (as discussed in detail above with respect to at least claims 3 and 10).

With respect to claim 15, Wooldridge teaches the method of claim 10, wherein temporarily increasing the EGR depletion rate in response to detecting the transient tip-out event is performed to at least one of (i) maintain or increase combustion quality/stability and (ii) mitigate or prevent engine misfires (as discussed in detail above with respect to at least claims 6 and 10).

With respect to claim 16, Wooldridge teaches the method of claim 10, wherein temporarily increasing the EGR delivery rate in response to detecting the transient tip-in (as discussed in detail above with respect to at least claims 7 and 10).

Claims 4, 5, 8 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wooldridge in view of U.S. Patent Application Publication No. 2015/0128917 to Surnilla et al. (hereinafter: “Surnilla”).
With respect to claim 4, Wooldridge modified supra teaches the control system of claim 1; however, Wooldridge appears to lack a clear teaching as to whether the controller is configured to disable fueling to the first cylinder bank of the engine while still allowing airflow through the first cylinder bank and also maintaining fueling to a different second cylinder bank.
Surnilla teaches a control system for a turbocharged engine having a low pressure cooled exhaust gas recirculation (LPCEGR) system configured to provide EGR to an induction system of the engine via an EGR port (apparent from at least Figs. 1 & 2), the control system comprising: an accelerator pedal position sensor configured to measure a position of an accelerator pedal of a vehicle comprising the engine (pedal position sensor 134); and a controller configured to detect a transient tip-out event based on the measured accelerator pedal position [for example, as depicted by at least Figs. 1 & 4-6 and as discussed by at least ¶ 0024, 0080 & 0094, controller 12, as designed, is capable of performing functions (without modification) to detect a driver pedal tip-out (e.g., at 408; e.g., at 508; e.g., at t1 of Fig. 6) based on a proportional pedal position signal PP generated by the pedal position sensor 134] and: in response to detecting the transient tip-out event, [for example, as depicted by at least Figs. 1 & 4-6 and as discussed by at least ¶ 0059-0060 0080-0083 & 0094-0095, the controller 12, as designed, is capable of performing functions (without modification) to decrease EGR, in response to the detected driver pedal tip-out, by controlling an LP-EGR valve and by controlling deactivation of fueling to a first group of cylinders on a first engine bank (while maintaining fueling to a second group of cylinders on a second engine bank), based on the proportional pedal position signal PP, to cause a delayed decrease in LP-EGR flow (e.g., at 412 & 414; e.g., at 512 & 514, e.g., after t1 in Fig. 6), where the controlling an LP-EGR valve either precedes (e.g., see 412 & 414 in Fig. 4) or follows (e.g., see 512 & 514 in Fig. 5) the controlling deactivation of fueling to the first group of cylinders on the first engine bank].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the control system of Wooldridge with the teachings of Surnilla such that the controller would be further configured to disable fueling to the first cylinder bank of the engine while still allowing airflow through the first cylinder bank and also maintaining fueling to a different second cylinder bank because Surnilla teaches that such controller-implemented functionality beneficially improves low load engine combustion stability and EGR tolerance, in response to decreasing engine 

With respect to claim 5, Wooldridge modified supra teaches the control system of claim 1, wherein the controller is configured to control the EGR valve to pre-schedule EGR based on the measured accelerator pedal position in advance of one or more other engine flow-control actuators [as discussed in detail above with respect to at least claims 1 and 4; Surnilla teaches controlling the LP-EGR valve so as to precede the controlling deactivation of fueling to the first group of cylinders on the first engine bank (e.g., see 412 & 414 in Fig. 4)]. 

With respect to claim 8, Wooldridge modified supra teaches the control system of claim 1, wherein the controller is configured to temporarily increase the EGR depletion rate in response to detecting the transient tip-out event by: (i) controlling the throttle valve to maintain at least the minimum airflow into the engine or to regulate the rate of decrease of the airflow into the engine; (ii) disabling fueling to the first cylinder bank of the engine; and (iii) controlling the EGR valve to pre-schedule EGR based on the (as discussed in detail above with respect to at least claims 1 and 4).

With respect to claim 17, Wooldridge modified supra teaches the method of claim 10, wherein temporarily increasing the EGR depletion rate in response to detecting the transient tip-out event comprises: (i) controlling the throttle valve to maintain at least the minimum airflow into the engine or to regulate the rate of decrease of the airflow into the engine; (ii) disabling fueling to the first cylinder bank of the engine; and (iii) controlling the EGR valve to pre-schedule EGR based on the measured accelerator pedal position (as discussed in detail above with respect to at least claims 1, 8 and 10). 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wooldridge in view of U.S. Patent Application Publication No. 2016/0040607 to Ku et al. (hereinafter: “Ku”).
With respect to claim 9, Wooldridge teaches the control system of claim 1, wherein the controller is configured to temporarily increase the EGR delivery rate in response to detecting the transient tip-in event by controlling the EGR valve to pre-schedule EGR based on the measured accelerator pedal position (as discussed in detail above with respect to claim 1).
Wooldridge appears to lack a clear teaching as to whether the controller is configured to temporarily increase the EGR delivery rate in response to detecting the transient tip-in event by also controlling the intake/exhaust valves of the cylinders of the engine to enable the scavenging mode, although Wooldridge more generally teaches (as depicted by at least Fig. 1 and as discussed by at least ¶ 0021, 0071-0072 & 0074).
Ku teaches a control system for a turbocharged engine having a low pressure cooled exhaust gas recirculation (LPCEGR) system configured to provide EGR to an induction system of the engine via an EGR port (apparent from at least Figs. 1-4), the control system comprising: an accelerator pedal position sensor configured to measure a position of an accelerator pedal of a vehicle comprising the engine (accelerator pedal sensor 184); and a controller configured to detect a transient tip-in event based on the measured accelerator pedal position [for example, as depicted by at least Figs. 3 & 4 and as discussed by at least ¶ 0050 & 0080, controller 12, as designed, is capable of performing functions (without modification) to detect a driver pedal tip-in (e.g., at 514) based on a sensed position of accelerator pedal 180 by the accelerator pedal sensor 184] and: in response to detecting the transient tip-in event, temporarily increase an EGR delivery rate by controlling intake/exhaust valves of cylinders of the engine to enable a scavenging mode [for example, as depicted by at least Figs. 1 & 4-6 and as discussed by at least ¶ 0008, 0066, 0069 & 0080, the controller 12, as designed, is capable of performing functions (without modification) to increase LP-EGR, in response to the detected driver pedal tip-out, by controlling an LP-EGR valve and by controlling intake valves and exhaust valves of cylinders of the engine, including to provide scavenging to improve EGR tolerance in the engine via a greater concentration of unburned and partially burned hydrocarbons]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the control system of Wooldridge with the teachings of Ku such that the controller would be further configured to temporarily increase the EGR delivery rate in response to detecting the transient tip-in event by also controlling the intake/exhaust valves of the cylinders of the engine to enable the scavenging mode because Ku teaches that such controller-implemented functionality beneficially improves EGR tolerance in the engine via a greater concentration of unburned and partially burned hydrocarbons (as discussed by at least ¶ 0008 & 0066 of Ku).

With respect to claim 18, Wooldridge modified supra teaches the method of claim 10, wherein temporarily increasing the EGR delivery rate in response to detecting the transient tip-in event comprises: (i) controlling the EGR valve to pre-schedule EGR based on the measured accelerator pedal position; and (ii) controlling the intake/exhaust valves of the cylinders of the engine to enable the scavenging mode (as discussed in detail above with respect to claims 1, 9 and 10). 

Claims 13 and 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wooldridge, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Wooldridge in view of Surnilla.
With respect to claim 13, Wooldridge (alternatively, Wooldridge modified supra) teaches the method of claim 10, wherein disabling fueling to the first cylinder bank of the engine further comprises still allowing airflow through the first cylinder bank and also maintaining fueling to a different second cylinder bank (as discussed in detail above with respect to at least claims 4 and 10).

With respect to claim 14, Wooldridge (alternatively, Wooldridge modified supra) teaches the method of claim 10, wherein controlling the EGR valve to pre-schedule EGR based on the measured accelerator pedal position is performed in advance of one or more other engine flow-control actuators (as discussed in detail above with respect to at least claims 5 and 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747